DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see , filed , with respect to have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, Kondo teaches “a plurality of estimated movement vectors are generated and each of the estimated movement vectors that have been generated are output, difference based on the mixture ratio of the pixel of interest of the frame of interest between each pixel of the frame of interest of the image data and each pixel of a first adjacent frame adjacent to the frame of interest of the image data is calculated and output as first difference image data (par. 1246).”  Kondo also teaches “ the correlation between the block of interest made up of at least one pixel centered a pixel of the first difference image data corresponding to the pixel of interest of the frame of interest and the corresponding block made up of at least one pixel of the second difference image data is computed and output as inter-difference-image correlation data, and the estimated movement vector where the correlation is maximum is detected based on the inter-difference-image correlation data, and output as the movement vector corresponding to the pixel of interest of the frame of interest (par. 1246).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein the correlation information is generated based on at least one of the images and the user data, and wherein the correlation information includes at least one of a similarity, an association and user preferences related to at least one of a position of the at least one identified target object or a position of the at least one identified background object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649